I114th CONGRESS2d SessionH. R. 6348IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend for two years the program for priority review to encourage treatments for rare pediatric diseases. 
1.Extension of program for priority review to encourage treatments for rare pediatric diseasesSection 529(b)(5) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360ff(b)(5)) is amended by striking December 31, 2016 and inserting December 31, 2018. 